Citation Nr: 1341670	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  05-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for eye disabilities, including glaucoma and diplopia, to include as secondary to diabetes mellitus and peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008, February 2011, August 2012, and June 2013, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

As a preliminary matter, the Board notes that in its August 2012 remand, the Board recharacterized the issue on appeal more generally as for eye disabilities (claimed as glaucoma) based on the medical evidence of record.  In that regard, the Board specifically notes that service connection for cataracts has already been granted by way of an October 2003 rating decision.

It is noted that additional VA treatment records, dated after August 23, 2013, were added to Virtual VA after the supplemental statement of the case issued in September 2013.  As these records are not relevant to the issue of whether the Veteran has an eye disability that is related to service or secondary to a service-connected disorder, neither a waiver nor remand for the issuance of a supplemental statement of the case is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has an eye disability (other than cataracts and retinal neuropathy) that was incurred in active service or that is due to or aggravated by service-connected diabetes mellitus or peripheral neuropathy (or any medication prescribed therefor).


CONCLUSION OF LAW

Service connection for an eye disability (other than cataracts and retinal neuropathy) is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In February 2008, the Board remanded the Veteran's claim so that he could be provided with a notice compliant with the VCAA.  Pursuant to the Board's remand directive, in March 2008, the Veteran was provided with a notice that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  The March 2008 VCAA letter informed the Veteran of what information or evidence was needed to support his claim, including a claim for secondary service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The March 2008 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  To the extent that direct service connection was not addressed, the error is not prejudicial as the Veteran was informed of the applicable criteria in the statement of the case and the reasons for denying the claim on that basis.  Accordingly, a reasonable person would be expected to understand what is required to substantiate the claim on that basis.  

The Board adds that in June 2013, the Board also remanded the Veteran's claim so that he could be provided at his last known address with a copy of a prior April 2012 Supplemental Statement of the Case (SSOC).  Pursuant to the Board's remand directive, the RO/AMC mailed a copy of the April 2012 SSOC to that address.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's available service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  In this regard, the Board notes that in February 2008, the Board remanded the Veteran's claim so that, among other things, the Veteran's records from the Social Security Administration (SSA) and copies of any VA treatment records from Tampa, Florida dated since November 2005 could be associated with the claims file.  In February 2011, the Board again remanded the Veteran's claim, directing the RO to obtain more recent VA treatment records.  In June 2013, the Board again remanded the claim so that a copy of an outstanding August 2011 ophthalmology record could be associated with the claims file.  Pursuant to the Board's remand directives, additional VA records were associated with the claims file, including the outstanding August 2011 ophthalmology record.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional relevant treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

In this regard, the Board acknowledges that, regrettably, the claims file appears to be rebuilt and the original claims file has not been found.  In October 1992, NPRC replied to the RO's request for copies of the Veteran's service treatment records that there were no medical records on file and they appeared to have already been sent in April 1992.  In any event, the Board notes that the Veteran does not allege that he has an eye condition was incurred in service, but rather, that he has an eye condition that was caused by the medication prescribed for his service-connected diabetes or diabetic neuropathy around April 2002.  See Notice of Disagreement, July 2004.  The Board notes that it "is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion.  The Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record."  See Robinson v. Peake, 21 Vet. App. 545 (2008).  In this case, the Veteran only alleges secondary service connection, and there is no evidence of record that he has any eye condition other than cataracts that may be related to his service.  Therefore, the Board finds that the unavailability of his service treatment records is nonprejudicial and that the RO has exhausted all administrative attempts to obtain them.

Even so, the Board is still cognizant that where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with VA examinations relating to his claim in October 2003, November 2008, and May 2011, and VA medical opinions were provided in September 2012 and August 2013 (by the same examiner as in November 2008 and May 2011).  The Board also acknowledges a June 2010 VA examination (eye) that was performed in the context of a claim for a total disability rating based on individual unemployability (TDIU) that reflects diagnosed cataracts, for which the Board notes that service connection was separately granted by way of an October 2003 rating decision.  

The October 2003 VA examiner opined that the Veteran's glaucoma was not related to his diabetes.  Because the October 2003 VA examiner did not address whether the Veteran's glaucoma may be related to his current medications (such as Topamirax), in February 2008, the Board remanded the Veteran's claim for another VA examination.  The November 2008 VA examiner opined that the Veteran's glaucoma was not caused by his use of Topamirax, and noted that the Veteran's family history predisposed him seven to 10 times the rate of the general population.  In February 2011, the Board again remanded the Veteran's claim so that a VA medical opinion could be obtained to address whether the Veteran's glaucoma was permanently aggravated by his diabetes or diabetic peripheral neuropathy (including medication taken therefor).  In May 2011, the same examiner as in November 2008 opined that the Veteran's glaucoma was less likely as not permanently aggravated by his diabetes or peripheral neuropathy.  Because, however, a subsequent April 2012 VA treatment record reflected diagnosed diplopia, in August 2012, the Board again remanded the Veteran's claim for another VA medical opinion, including to address whether any eye condition, other than cataracts and diabetic retinopathy, which was separately adjudicated, was caused or aggravated by his diabetes or peripheral neuropathy.  In September 2012, the VA examiner (the same as in November 2008 and May 2011) essentially opined that the Veteran's glaucoma and dry eye are less likely as not caused by his diabetes, but did not opine as to whether it was aggravated by his diabetes or caused or aggravated by his peripheral neuropathy or medications taken therefor, or whether his blepharitis, meibomianitis, and trichiasis were caused or aggravated by his diabetes or peripheral neuropathy or medications taken therefor.  Therefore, in June 2013, this matter was again remanded for a VA medical opinion.  An August 2013 VA medical opinion was obtained, again from the same VA examiner as in November 2008, May 2011, and September 2012.  The clinician reviewed the claims file, answered all of the questions posed by the Board, and provided a thorough rationale for his conclusions.  

In light of all of the above, the Board finds that the VA examinations are adequate upon which to base a decision with regard to the Veteran's claim, as he has been interviewed and examined, and the VA examiners provided thorough rationales for their conclusions.  Also, as shown above, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2013).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of this claim.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service- connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The Veteran served on active duty from January 1965 to January 1968.  He claims that he has an eye disability, to include glaucoma and diplopia, secondary to Topamax that he was prescribed in April 2002 for his service-connected diabetes mellitus or diabetic peripheral neuropathy.  See Notice of Disagreement, July 2004; Statements, August 2004 and April 2005; see also Rating Decisions, May 2002, October 2003, and August 2009 (granting service connection for diabetes mellitus and for peripheral neuropathy of the upper and lower extremities).

By way of background, VA treatment records reflect that the Veteran was diagnosed with diabetes mellitus in 1999, peripheral neuropathy of the bilateral lower extremities since 2001 and bilateral upper extremities since 2007, and that he was prescribed Topamirate/Topamax in April 2002 for headaches, and again prescribed Topamirate/Topamax in April and May 2008 for neuropathy pain.

With regard to his claimed glaucoma, VA treatment records reflect that he was diagnosed with glaucoma suspect in September 2002, chronic open angle glaucoma in January 2003, primary open angle glaucoma in February 2003, later again glaucoma suspect in March 2003, and ultimately his diagnosis was determined to be low tension glaucoma (open angle, see November 2008 VA examination report), for which he has been followed at the VA medical center since that time.

In addition, the Board acknowledges that the VA treatment records reflect that he was diagnosed with dry eyes in September 2002, dry eyes and trichiasis in January 2003, and diplopia in August 2011.  See VA medical opinion, September 2012 (noting the substance of the August 2011 treatment record).  Findings of lower lid blepharitis and metaplasia of the meibomian glands were also noted in January 2003.  The Board also acknowledges certain VA treatment records dated in the 1993 and 2004 reflecting complaints of blurred vision, and that he was treated in April 2007 for having his left eyelid superglued shut.  See February 1993, March 1993, March 2004 records.  A May 2005 VA treatment record also includes an assessment of glaucoma associated with hyperglycemia.  

The Veteran was provided with VA examinations and VA medical opinions were provided relating to his claim in October 2003, November 2008, May 2011 (with a November 2011 addendum), September 2012, and August 2013.  The Board also acknowledges a June 2010 VA examination (eye) that was performed in the context of a claim for a total disability rating based on individual unemployability (TDIU) that reflects diagnosed cataracts, for which the Board notes that service connection had already been separately granted by way of an October 2003 rating decision.

The October 2003 VA examination report reflects the Veteran's history of diabetes mellitus for five years, and that he reported experiencing blurred vision in the past week.  Examination revealed corrected vision to 20/20 in the right eye and 20/25 in the left eye.  External examination was essentially within normal limits.  Slit lamp examination of the anterior segment was essentially within normal limits.  There was trace 1+ nuclear sclerosis seen in both eyes.  Fundus exam revealed a cup-to-disc ration for 0.6 to 0.7 in both eyes.  No background diabetic retinopathy, no clinically significant macular edema, and no neovascularization of the disc or elsewhere was shown.  Goldman visual field testing was essentially within normal limits.  The examiner recorded a diagnosis of open angle glaucoma most likely not related to the Veteran's diabetes mellitus.  The examiner explained that there was no indication that advanced diabetes would clause his glaucoma.

The November 2008 VA examination report reflects the Veteran's history of being prescribed Topamax in April 2002 for headaches, that a September 2002 VA ophthalmology record showed no ocular complaints, but that the Veteran had a family history of glaucoma, and glaucoma was suspected due to an apparent increase in cup to disc ratio of the optic nerve heads, although intraocular pressure was in the normal range.  The examiner also noted that an April 2008 VA treatment record showed the Veteran was again prescribed Topamax for diabetic neuropathic pain.  Also noted was that a May 2008 VA ophthalmology record reflected that the Veteran reported that he stopped taking his Topamax after five years due to a fear of incurring glaucoma as a side effect.  Examination revealed corrected distance vision to 20/20 in the right eye and 20/25 in the left eye.  Findings on slit lamp examination were normal, fundus exam revealed a cup-to-disc ration for 0.6 to 0.7 in both eyes and was otherwise within normal limits, eye pressure was 16 bilaterally.  Goldman visual field testing was performed.  

The November 2008 VA examiner recorded a diagnosis of low tension glaucoma with sleep apnea, not secondary to Topiramate.  The examiner explained that even though the Veteran's diagnosis of glaucoma was shortly after having been prescribed Topamirate, medical literature explains that Topamirate has been shown to cause narrow angle glaucoma in a small percentage of patients, and that the Veteran "definitely" does not have this type of glaucoma.  He explained that the Veteran's low tension glaucoma is a type of open angle glaucoma, and that medical studies show that the Veteran's sleep apnea is a risk factor for this type of glaucoma.  The examiner emphasized that the Veteran had been examined by VA ophthalmology on numerous occasions and had never been found to have narrow angle glaucoma, and that the anatomical changes that occur within the eye with narrow angle glaucoma and the marked pressure elevation never existed or occurred in the Veteran's case.  The examiner further noted that the Veteran's sister had glaucoma, and medical studies had shown that the prevalence of open angle glaucoma among family members is more than seven to 10 times higher than the general population.

The May 2011 VA medical opinion (prepared by the same examiner as in November 2008) reflects that the VA examiner opined that the Veteran's low tension glaucoma is less likely as not permanently aggravated by his diabetes mellitus or peripheral neuropathy or medication taken for those conditions.  The examiner explained that the Veteran's low or normal tension glaucoma is a type of open angle glaucoma, and that a letter from the February 2009 archives of the Ophthalmology Journal, written by Dr. H.Q. of Johns Hopkins, one of the nation's leading glaucoma researchers) makes the point that when carefully evaluated, there is no added open angle glaucoma risk for diabetic patients in the majority of the large, population based, longitudinal studies.  He emphasized that medical literature does not support his glaucoma being aggravated by his diabetes, peripheral neuropathy, or medications to treat those conditions.  The examiner noted that the Topamirate and Doxepin the Veteran had been prescribed had been shown to have anticholingeric or pupil-dilating effects, and while this can have an effect on someone with narrow angle glaucoma, that is not the case with the type of glaucoma the Veteran has.  Also, the examiner noted that the Gabapentin that the Veteran had been prescribed was not found to have any effect on eye pressure.  It was further noted that although the Veteran had been diagnosed with glaucoma up through the June 2010 ophthalmology consult (VA), his visual acuity was still recorded as 20/20 od/os, and his visual fields were noted as normal.

The September 2012 VA medical opinion (prepared by the same VA examiner as in November 2008 and May 2011) reflects the examiner opined again that it is less likely as not that the Veteran's glaucoma was related to his diabetes.  The examiner cited a consensus statement from the 2010 World Glaucoma Association Annual Meeting that "diabetes was routinely assumed to be a risk factor for primary open angle glaucoma until the last 15 years, when it failed to show an association in several population-based studies and clinical trials."  The reason noted for the past association was an ascertainment bias because diabetes patients generally had more eye examinations and, therefore, glaucoma was more likely to be discovered.  The examiner also noted that glaucoma was not diagnosed until 2003, and there was no evidence to suggest any relationship to service.  The examiner also opined that medical literature did not support any relationship between the Veteran's glaucoma and his peripheral neuropathy, or the medications used to treat this condition (referencing the reader to his earlier May 2011 opinion for further discussion regarding the Veteran's medications).

With regard to diplopia, the examiner noted that it was shown only once in an August 2011 VA eye examination report, but that there were no objective findings noted in that record to explain the notation of this particular symptom, and that there was no diplopia symptom reported or noted at the time of the recent April 2012 eye consultation (VA) visit or any other of "multiple" visits at the VA medical center.  The examiner noted that there was no evidence showing that diplopia was present in service, and therefore that it was not caused by or otherwise related to service.  Also, while the examiner acknowledged that extraocular nerve palsy can occur with diabetes, it is nevertheless less likely as not the cause of the Veteran's diplopia, because there was only one single entry for this symptom noted in 2011.  The examiner also opined that medical literature did not support any relationship between the Veteran's diplopia and his peripheral neuropathy, or the medications used to treat this condition (referencing the reader to his earlier May 2011 opinion for further discussion regarding the Veteran's medications).

The VA examiner also acknowledged that the Veteran had been treated for blepharitis, meibomianitis, and trichiasis in 2003, but noted that none of these conditions had been since diagnosed at any VA eye consultations.  The examiner opined that these lid/lash/tear film conditions are interrelated and secondary to age-related changes affecting the glands in the lids of the eyes.  The examiner also noted that the Veteran was diagnosed with dry eye in 2003, and opined that because dry eye was noted around the same time he was being treated for blepharitis, meibomianitis, and trichiasis, it was most likely secondary to those conditions.  While the Board does acknowledge that there was one VA record noting dry eyes about four months prior to the 2003 record, the Board notes that even so, again, the examiner opined ultimately that these conditions were all age-related.

In June 2013, the Board remanded the Veteran's claim, among other things, to obtain a VA medical opinion to clarify whether the Veteran's diplopia or dry eye were aggravated by his diabetes, peripheral neuropathy, or medications taken therefor; or whether his dry eye, blepharitis, meiobomianitis, or trichiasis were caused or aggravated by his diabetes, peripheral neuropathy, or medications taken therefor.  The August 2013 VA medical opinion (prepared by the same VA examiner as in November 2008, May 2011, and September 2012) reflects that, with regard to his diagnosed diplopia, the VA examiner noted that since the brief notation of diplopia was made in the August 2011 VA ophthalmology record, it was not found in later VA ophthalmology treatment records, and there was no documentation of any symptoms or findings in later VA records indicated the presence of diplopia.  Therefore, the examiner concluded that he could only conclude that the Veteran's diplopia was not aggravated by his diabetes, peripheral neuropathy, or medication taken therefore.

With regard to the Veteran's dry eye, blepharitis, meibomianitis, and trichiasis noted in the 2003 VA medical record, the examiner opined that because these conditions had not been found since at the time of any subsequent ophthalmology examinations, the examiner could only conclude that the Veteran's none of these conditions were caused or aggravated by his diabetes, peripheral neuropathy, or medications taken therefor.

The Board finds the November 2008, May 2011, September 2012, and August 2013 opinions of the VA examiner to be the most probative evidence of record with regard to whether the Veteran's eye conditions (other than cataracts) are caused or aggravated by his service-connected glaucoma or peripheral neuropathy or medications taken therefor.  The Board notes that there is no medical opinion of record that contradicts the opinions of the VA examiner.  The Board also finds that the claimed disabilities are not related to service based on the September 2012 VA medical opinion, and again notes regardless that the Veteran himself has only asserted secondary service connection.

The Board acknowledges the Veteran's sincere belief that the Topamax that he was prescribed in 2002 (for headaches), and again later in 2008 for his pain from his service-connected neuropathy, caused his glaucoma.  The Board ultimately finds the medical opinions of the VA examiner (in November 2008, May 2011, September 2012, and August 2013) to be by far more probative than the Veteran's lay opinion based on the VA examiner's education, and experience.  See 38 C.F.R. § 3.159(a) (2012).  The Veteran as a lay person is not competent to opine as to the etiology of the diagnosed eye disorders at issue in this case as these matters are beyond the ability of a lay person to observe.  

The Board also acknowledges that the Veteran has asserted that he has been told by a physician that his glaucoma was caused by medications he was taking for his peripheral neuropathy.  See April 2005.  While the Veteran is competent to report what he was told by a physician and there is no reason to doubt his credibility, such statement is outweighed by the VA examiner's opinions which are supported by a rationale(in November 2008, May 2011, September 2012, and August 2013).

Also, while the Board acknowledges that VA records indicate that glaucoma may be associated with hyperglycemia, the Board finds that such a notation is without rationale and is therefore outweighed by the VA examiner's opinions supported by a rationale.  See VA Treatment Record, May 2005.

The VA medical opinions are against finding that the Veteran's eye disabilities other than cataracts and retinal neuropathy) are related to service or due to or aggravated by the service-connected disabilities.  In sum, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for service connection for an eye condition, to include glaucoma or diplopia, and to include as secondary to diabetes mellitus or peripheral neuropathy.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an eye condition, to include glaucoma or diplopia, and to include as secondary to diabetes or peripheral neuropathy, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


